BOND, Chief Justice
(dissenting).
The instant case is analogous in principle and in fact to Howth v. Farrar, 5 Cir., 94 F.2d 654, with which I am in accord. Judge Hutcheson has there fully and correctly analyzed the Texas authorities that were deemed applicable; making unnecessary a further detail of my dissenting views here.
It is also my belief that Williams v. Pure Oil Company, 49 S.W.2d 846 (opinion by this Court), affirmed by Supreme Court, in 124 Tex. 341, 78 S.W.2d 929, is also in point, and generally supports the contention of appellees.